Opinion issued July 21, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00187–CV




GREAT KHAN CORPORATION, Appellant

V.

SUN COAST RESOURCES, INC., Appellee




On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 823223




MEMORANDUM OPINIONAppellant Great Khan Corporation has failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this
appeal was subject to dismissal, appellant did not adequately respond.  See Tex. R.
App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Bland.